       Case 1:93-cv-00878-LTS-HBP Document 169 Filed 10/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JANE DOE I, et al.,

                 Plaintiffs,

        -v-                                                  No. 93-CV-878 LTS

RADOVAN KARADZIC,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 On October 4, 2000, this Court entered judgment in favor of fourteen Jane Doe

plaintiffs and ten John Doe plaintiffs in the amounts specified in that judgment, together with

statutory interest as provided by law, 28 U.S.C. § 1961, arising out of plaintiffs’ claims of gross

human rights violations committed by forces under the command and control of defendant

Radovan Karadzic, the once-president of Republika Srpska. (See Judgment (Docket Entry No.

144); Amended Complaint (Docket Entry No. 113).) 1

                 Now before the Court is plaintiffs’ motion (Docket Entry No. 162) to renew the

October 4, 2000, Judgment, pursuant to Federal Rule of Civil Procedure 69(a) and New York

Civil Practice Law and Rules section 5014. The Court has considered carefully plaintiffs’

motion and supporting papers, defendant Karadzic’s opposition (Docket Entry No. 164), and

plaintiffs’ reply papers. (Docket Entry No. 167.)




1
        An electronic copy of the October 4, 2000, Judgment is available at Docket Entry No.
        162-2. An electronic copy of plaintiffs’ Amended Complaint is available at Docket Entry
        No. 167-1.
DOE V. KARADZIC - ORD GRANTING MOT FOR RENEWAL JUDGMENTV3.DOCX                   VERSION OCTOBER 2, 2020
                                                1
      Case 1:93-cv-00878-LTS-HBP Document 169 Filed 10/02/20 Page 2 of 3




                Defendant’s opposition raises only one objection to plaintiff’s proposed relief, in

conclusory fashion: that, in light of the Supreme Court’s decision in Kiobel v. Royal Dutch

Petroleum Co., 569 U.S. 108 (2013), which held that the Alien Tort Statute (“ATS”), 28 U.S.C. §

1350, does not apply to violations of the law of nations occurring within the territory of a

sovereign other than the United States, the Court lacked jurisdiction to enter the October 4, 2000,

Judgment. However, that Judgment was also grounded on other of plaintiffs’ claims, including

under the Torture Victim Protection Act, which, “unlike the ATS, ‘has extraterritorial

application.’” Chen Gang v. Zhao Zhizhen, 799 F. App'x 16, 18 (2d Cir. 2020) (quoting

Chowdhury v. Worldtel Bangladesh Holding, Ltd., 746 F.3d 42, 51 (2d Cir. 2014)). The Court

therefore finds no grounds for relief from the Judgment on this basis, and defendant’s objection

is overruled.

                The Court further concludes that plaintiffs have “established a prima facie claim

for renewal of the Judgment,” Edrich v. Festinger, No. 12-CV-4069 (MKB), 2017 WL 3575238,

at *11 (E.D.N.Y. Aug. 17, 2017), and defendant has failed to rebut that showing. The Court

therefore grants plaintiffs’ motion to renew the October 4, 2000, Judgment.

                The Clerk of Court is respectfully directed to (1) reopen this case, (2) reenter

judgment in favor of plaintiffs in the amounts set forth in the Court’s October 4, 2000, Judgment,

with statutory interest from October 4, 2000, pursuant to 28 U.S.C.§ 1961, 2 which judgment

shall supersede, and thereby renew and extend, the Court’s prior judgment, (3) mail a copy of




2
       Plaintiffs submit, and defendant does not contest, that no payments have been made
       against the Judgment. (Docket Entry No. 162-1 at para. 13.)
DOE V. KARADZIC - ORD GRANTING MOT FOR RENEWAL JUDGMENTV3.DOCX                VERSION OCTOBER 2, 2020
                                                2
      Case 1:93-cv-00878-LTS-HBP Document 169 Filed 10/02/20 Page 3 of 3




this Order, together with the renewed judgment, to Radovan Karadzic, United Nations Detention

Unit, Pompstationsweg 32, 2597JW The Hague, The Netherlands, and (4) close this case.

              This Order resolves Docket Entries 162 and 163.

              SO ORDERED.

Dated: New York, New York
       October 2, 2020
                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




DOE V. KARADZIC - ORD GRANTING MOT FOR RENEWAL JUDGMENTV3.DOCX          VERSION OCTOBER 2, 2020
                                                3
